Title: From Thomas Jefferson to James Monroe, 28 February 1802
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Washington Feb. 28. 1802.
          
          In a letter from Dupont de Nemours to me is the following passage. ‘Houdon a laissé en Amerique un trés beau buste de Benjamin Franklin, lequel est actuellement chez moi. ce buste en marbre vaut cent louis de notre monnaie, environ 480. D. rien n’est plus convenable a la nation que de la placer dans votre Capitole &c. et Houdon, a qui la Virginie doit encore mille ecus sur la statue de Washington, est dans un veritable besoin d’argent?’  if the bust could be placed in our capitol as the ‘pendant’ to La Fayette, it would be well. in the latter branch of the quotation I feel a personal interest, as having been the instrument of the contract of the state. but I imagine this matter must hang on some difficulty of which I am uninformed. I thought it not amiss to quote to you both parts of the paragraph as the only person who could act on both subjects. the first question on the judiciary bill in the H. of R. and which will decide it’s fate, it is thought will not be taken till the day after tomorrow. Accept assurances of my affectionate esteem & respect.
          
            Th: Jefferson
          
        